Exhibit 10.1

[Honeywell Letterhead]

 

Brian S. Cook    Honeywell Vice President    101 Columbia Road Corporate
Planning &    Building AB-3C Development Department                       
Morristown, NJ 07962-2245    973 455-5526    973 455-6039 Fax   
brian.cook2@honeywell.com

May 31, 2007

Richardson Electronics, Ltd.

40W267 Keslinger Road

P.O. Box 393

LaFox, Illinois 60147

Attention: Edward J. Richardson

Dear Mr. Richardson:

Reference is hereby made to the Acquisition Agreement (as amended, modified or
supplemented in accordance with its terms, the “Agreement”) made and entered
into as of April 6, 2007 by and among Honeywell International Inc., a Delaware
corporation (“Purchaser”), Burtek Systems Corp., a Nova Scotia unlimited
liability company (the “Company”), Richardson Electronics, Ltd., a Delaware
corporation (“Richardson”), and each other Subsidiary of Richardson set forth on
the signature pages thereto (collectively with Richardson, but excluding the
Company, “Sellers”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Agreement.

In connection with the transactions contemplated by the Agreement, the Purchaser
hereby agrees to the following:

1. Purchaser hereby waives any rights it may have against Sellers or the Company
with respect to the failure by Richardson Electronics S.r.l. to have made the
notice required under Article 2112 of the Italian Civic Code and the relevant
amendment Article 47 of law 428 of December 29, 1990 within the five day period
agreed to by the parties in Section 6.13(a)(i) of the Agreement, and extends
until 5:00 p.m. Rome, Italy time on May 16, 2007, the deadline for such notice
and the commencement of Purchaser’s rights under the Agreement with respect to
the failure to meet such notice deadline.

2. Purchaser hereby acknowledges and agrees that the lease of the real property
located at No. 9 Hiero Street, No. 9, Madrid, Spain (the “Madrid Property”)
shall not be an Included Leased Real Property under Section 2.1(k) of the
Agreement and hereby waives Section 8.5 of the Agreement as it relates to the
Madrid Property and acknowledges and agrees that the removal of the Madrid
Property from Schedule 2.1(k) shall not be deemed a breach of Section 2.1(k),
4.20, 6.2 or 8.5 of the Agreement. Further, Purchaser hereby agrees to pay to
Richardson Electronics Iberica S.A. (“Richardson Iberica”) an amount equal to
euro 1,950 (one thousand



--------------------------------------------------------------------------------

nine hundred fifty euros) on the first day of each month in which Purchaser or
its Affiliate will utilize any part of the Madrid Property. Purchaser will
provide Richardson Iberica with not less than ninety (90) days written notice
prior to terminating its occupancy of the Madrid Property.

3. Purchaser hereby acknowledges and agrees that transactions contemplated under
the Agreement will not have received clearance or approval under Brazilian
Antitrust Laws prior to the Closing and that Purchaser hereby waives the
condition contained in Section 8.6 of the Agreement to the extent it relates
approval under Brazilian Antitrust Laws.

4. Purchaser hereby acknowledges and agrees that Wendy Diddell is an Employee
who is actively employed in the Business and who will not become an employee of
the Purchaser at the Closing. Purchaser hereby agrees that the Employment,
Nondisclosure and Non-Compete Agreement between Richardson and Wendy Diddell,
dated June 1, 2004 (the “Diddell Agreement”) will be excluded from Disclosure
Schedules 3.5(s) and 7.3. Accordingly, Purchaser acknowledges and agrees that
Sellers are not in breach of Sections 3.5(s) or 7.3 of the Agreement by virtue
of not transferring the Diddell Agreement to Purchaser.

5. Because Sellers and the Company have not obtained and delivered to Purchaser
on or before the Closing Date a certificate issued by the CRA under subsection
116(2) of the Canada Tax Act (the “CRA Certificate”) in respect of the
disposition of the Shares in form and substance acceptable to Purchaser in
accordance with the provisions of Section 3.7(a) of the Agreement, Purchaser
elects to exercise its right to withhold from the Initial Consideration an
amount equal to twenty-five percent (25%) of the Initial Shares Purchaser Price
(the “Withheld Funds”) pursuant to Section 3.7(c) of the Agreement.
Notwithstanding Section 3.7(h) of the Agreement, Purchaser hereby agrees to
apply the Withheld Funds to the purchase of a U.S. Dollar-denominated one month
certificate of deposit with the Royal Bank of Canada. Upon delivery of the CRA
Certificate to Purchaser, Purchaser shall transfer to the Purchaser the Withheld
Funds minus an amount required to be remitted to the Receiver General for
Canada, if any, plus all accrued interest thereon.

6. (a) The parties acknowledge and agree that the Sale Assets and Assumed
Liabilities located in Colombia (the “Colombia Business”) shall not be
transferred and assigned to Purchaser at the Closing on account of the
Purchaser’s need to establish an affiliate entity under the laws of Colombia
(the “Colombia Purchaser”) prior to purchasing the Colombia Business. Purchaser
will holdback US$370,000 (three hundred seventy thousand United States Dollars)
of the Initial Consideration on the Closing Date and shall transfer such amount
to the Seller in connection with the Colombia Closing Date.

(b) With respect to the Colombia Business: (i) the failure to transfer and
assign the Colombia Business on the Closing Date shall not constitute a failure
to satisfy any condition set forth in Article VIII or Article IX of the
Agreement or a grounds for termination under Article XI; (ii) the
representations and warranties made by Sellers in Article IV of the Agreement
with respect to the Colombia Business shall be deemed made as of the Colombia
Closing Date, and the obligations of Sellers relating to the Colombia Business,
as set forth in Articles VI and VII of the Agreement, shall apply as if the
references to the Closing and the Closing Date were references to the Colombia
Closing and the Colombia Closing Date; (iii) the purchase and sale of



--------------------------------------------------------------------------------

the Colombia Business shall be subject to the conditions set forth in Article
VIII or Article IX of the Agreement as they relate only to the Colombia Business
(other than the conditions set forth in Sections 8.1 and 8.4 of the Agreement,
which shall not be conditions to Purchaser’s obligation to consummate the
purchase of the Colombia Business); (iv) the portion of the Net Working Capital
that relates to the Colombia Business shall be excluded from the Closing Net
Working Capital Statement until such time as the sale of the Colombia Business
is consummated, at which time the parties shall endeavor to include the relevant
amounts relating to the Colombia Business in the Closing Net Working Capital
Statement and the related adjustment contemplated by Section 3.3 of the
Agreement; and (v) Purchaser hereby grants Richardson and Sellers a
royalty-free, non-exclusive, non-transferable right and license to use the
Assigned Marks (as defined in the Trademark Assignment) in connection with the
operation of the Colombia Business until the Colombia Closing Date.

(c) Purchaser agrees that it will use its best efforts to have the Colombian
Purchaser duly formed under the laws of Colombia as promptly as practicable. If
the Colombia Closing has not occurred within thirty (30) days after May 31,
2007, the Colombia Purchase Price shall increase daily at an annual rate of the
prime rate plus two percent (2%). Upon the occurrence of the Colombia Closing,
Purchaser shall pay to Richardson Electronics Colombia S.A. or its affiliate the
Colombia Purchase Price as of the Colombia Closing.

7. In connection with the transfer and assignment of the Sale Assets and Assumed
Liabilities located in Spain (the “Spanish Business”), Dimas Allande Gomez
(“Dimas”) shall become an employee of Purchaser. Dimas commenced a medical leave
from his employment on May 30, 2007. Richardson hereby agrees to reimburse
Purchaser for fifty percent (50%) of any and all payments owed to Dimas which
are statutorial required as a result of his medical leave from the Closing
through the date on which Dimas becomes an active employee of Purchaser or any
of its Affiliates. In addition, Richardson agrees that in the event that Dimas’
employment with Purchaser is affirmatively terminated by Purchaser after July 1,
2007 and on or before September 30, 2007, Richardson shall reimburse Purchaser
for fifty percent (50%) of any amounts paid to Dimas in connection with such
termination up to a maximum amount equal to nine months of his total monthly
salary on May 31, 2007. For purposes of clarification, “affirmatively
terminated” means termination of Dimas by Purchaser with cause or without cause,
but not constructive termination (ie termination actively requested by Dimas in
court). Nothing in this Section 7 shall otherwise alter the indemnification
obligations under Article X of the Agreement, including Richardson’s
indemnification obligations for Losses relating to Dimas and arising on or prior
to the Closing Date.

The foregoing shall constitute an amendment to the provisions of the Agreement,
provided, however, that except as expressly stated above, nothing herein is
intended to amend, modify, terminate or constitute a waiver with respect to any
provision of the Agreement and all such other provisions of the Agreement shall
remain in full force and effect. Each future reference to the Agreement will
refer to the Agreement as amended by this letter agreement.

 

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Please indicate your acknowledgement of the matter set forth herein by
countersigning this letter in the space provided below and returning a copy to
me by facsimile at (973) 455-6039.

 

Sincerely,   

Brian S. Cook

Vice President, Corporate Development

 

 

ACKNOWLEDGED AND AGREED

ON BEHALF OF ALL SELLERS:

 

RICHARDSON ELECTRONICS, LTD.

By:            Edward J. Richardson

  Chairman, President and Chief Executive Officer